UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                            No. 03-7929



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,


     versus


DANIEL LEE GIBSON,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.  Robert C. Chambers,
District Judge. (CR-98-183; CA-01-271-3)


Submitted: February 12, 2004              Decided:   February 23, 2004


Before LUTTIG, WILLIAMS, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Daniel Lee Gibson, Appellant Pro Se. Michael Lee Keller, OFFICE OF
THE UNITED STATES ATTORNEY, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Daniel Lee Gibson seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

dismissing his motion filed under 28 U.S.C. § 2255 (2000).                An

appeal may not be taken from the final order in a § 2255 proceeding

unless   a   circuit   justice   or   judge   issues   a    certificate   of

appealability.     28 U.S.C. § 2253(c)(1) (2000).          A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”        28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that his constitutional claims are debatable and

that any dispositive procedural rulings by the district court are

also debatable or wrong.    See Miller-El v. Cockrell, 537 U.S. 322,

336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683 (4th Cir. 2001).           We have independently

reviewed the record and conclude that Gibson has not made the

requisite showing.      Accordingly, we deny Gibson’s motion for a

certificate of appealability and dismiss the appeal.            We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                  DISMISSED




                                  - 2 -